ORDER
PITTMAN, District Judge.
This cause originated in United States Bankruptcy Court in this district. A judgment was entered in that court and it was appealed to the district court. At the same time, the bankruptcy court entered an order removing a stay of proceedings in the Eastern District of Virginia against the Merchants National Bank of Mobile thereby permitting the bank to proceed, with a provision that the Trustee should be permitted to intervene, its claims in that court.
Pending appeal, the case in the Eastern District of Virginia proceeded to judgment. On August 6, 1982, 681 F.2d 1383, the Eleventh Circuit Court of Appeals rendered a judgment affirming this court save and except this court’s decision interpreting rework as a general intangible and held that this claim came against the defendant as an “account” under Ala.Code § 7-9-106 (1975) and stated, “Accordingly, we remand to the district court with instructions to enter judgment for Merchants National Bank on the rework claim.” Part of the litigation in the Eastern District of Virginia in this cause involved the rework claim.
This case is remanded to the United States Bankruptcy Court of this district for further proceedings pursuant to the instructions of the Eleventh Circuit Court of Appeals.